Citation Nr: 0938530	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD related to a 
verified inservice stressor.  

2.  The Veteran's current hearing loss disability did not 
have onset during his active service or within one year of 
separation from active service and is not related to his 
active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. § 1101, 1110, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires 
competent evidence of (1) a current disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

PTSD

Establishing service connection for PTSD, in particular, 
requires (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).  

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R. § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

A DD Form 214 shows that the Veteran served for one year in 
the Republic of Vietnam.  A record of assignments shows that 
his principle duty was a cannoneer from November 1969 to 
September 1970 and that he served with the A Battery 1, 39th 
Artillery in Vietnam.  

Treatment records from September 2008 document the Veteran's 
report of being present during mortar attacks on the 
firebase.  These notes also include an axis I diagnosis of 
PTSD rendered by a licensed social worker.  Also of record is 
a diagnosis of PTSD from Acoma-Canoncito-Laguna Hospital, 
from July 2006, with reference to the DSM.  

In a letter dated in August 2006, "S.L.", who identified 
himself as someone who served in Vietnam and knew the Veteran 
during his service in Vietnam in June 1970, reported that he 
remembers that the firebase to which the Veteran's unit was 
attached was overrun by the enemy.  There is nothing in the 
claims file to indicate that S.L. is not who he claims to be 
or that his statements are other than credible.  

Here, the Board need not decide if the Veteran engaged in 
combat with the enemy.  The letter from S.L. corroborates his 
account of the base he was attached to coming under attack.  
There is no requirement of greater specificity as far as 
corroborating the Veteran's reported stressor.  See Pentacost 
v. Principi, 16 Vet. App. 124 (2002).  

All elements of a service connection claim for PTSD have been 
met.  The Veteran has been diagnosed with PTSD consistent 
with the DSM.  The diagnosis of PTSD in the Vet Center 
records relates his disability to his reported inservice 
stressor.  His reported inservice stressor has been verified.  
Hence, service connection must be granted for PTSD.  The 
nature and extent of the PTSD is not before the Board at this 
time. 

Hearing loss

The Veteran contends that he suffers from a hearing loss 
disability as the result of acoustic trauma from ordinance 
during his service in Vietnam and his training.  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in or aggravated 
by service if manifest to a compensable degree within one 
year of discharge from service.  See 38 U.S.C.A.  §§ 1101, 
1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory thresholds in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 
decibels or greater; or when the auditory thresholds for at 
least these of these relevant frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records contain no mention of reports of 
hearing loss.  In a February 1971 report of separation 
medical history, the Veteran indicated that he did not then 
have nor had ever had hearing loss.  An associated report of 
medical examination includes a normal clinical evaluation of 
his ears and results of audiometric testing.  Pure tone 
thresholds measured in the right ear at 500, 1000, 2000, and 
4000 Hertz were 15, 15, 10 and 0 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1000, 
2000, and 4000 Hertz were 15, 20, 25, and 30 decibels, 
respectively.  These results tend to show that the Veteran 
did not have a hearing loss disability for VA purposes at 
separation from active service.  This is evidence against his 
claim.  

There is no evidence of a hearing loss disability within one 
year of the Veteran's separation from active service; the 
earliest rep[ort of a hearing loss coming in June 1983.  That 
1983 report does not attribute the Veteran's hearing loss to 
his service but only records his report that he served in the 
artillery.  It is therefore not evidence of an etiological 
relationship between the Veteran's active service and his 
hearing loss.  

In this regard, it is important for the Veteran to understand 
that the fact that he was exposed to loud noise during 
service is not at issue before the Board.  The critical 
question is whether the noise exposure has caused his current 
problem. 

In August 2005, the Veteran underwent a VA audiology 
examination.  Pure tone thresholds measured in the right ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 45, 45, 25, 50 
and 50 decibels, respectively.  Pure tone thresholds measured 
in the left ear at 500, 1000, 2000, and 4000 Hertz were 10, 
10, 15, 20, and 20 decibels, respectively.  Speech 
recognition was 92 percent for the right ear and 98 percent 
for the left ear.  These results show that the Veteran has a 
right ear hearing loss disability, but not a left ear hearing 
loss disability, for VA purposes.  

The examiner stated that the Veteran had normal hearing in 
the left ear and normal cochlear sensitivity in the right ear 
but with a conductive component as shown by air-bone gaps.  
The examiner stated that the Veteran's right ear conductive 
hearing loss was not caused by or the result of military 
related noise exposure.  He stated that this pattern of 
unilateral hearing loss was not consistent with those see in 
cases of noise induced hearing loss.  He also stated that the 
Veteran's right ear hearing loss was due to post service 
causes.  This is evidence against the Veteran's claim because 
it tends to show that his hearing loss disability is 
unrelated to his service.  This evidence is more probative as 
to the cause of the Veteran's hearing loss than are the 
Veteran's statements because this evidence comes from an 
expert in audiology and is supported by diagnostic testing 
while the Veteran's opinion as to his hearing loss is not so 
well supported or based in expertise.  

The preponderance of the evidence is against a grant of 
service connection for the Veteran's hearing loss disability.  
Hence, the appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was partially satisfied by way 
of a pre-initial adjudication letter sent to the Veteran in 
May 2005.  That letter informed the Veteran of what evidence 
was required to substantiate the claims and of the Veteran's 
and VA's respective duties for obtaining evidence.  The 
Veteran has not been provided a notice letter that addressed 
how VA assigns disability ratings and effective dates with 
regard to the issues on appeal.  

That there is a defect in VCAA notice does not mean that the 
Board must delay adjudication of the appeal so that 
corrective notice can be provided to the Veteran.  Rather, 
such delay for corrective notice is required only if the 
defects in notice have been prejudicial to the Veteran.  See 
Shinseki v. Sanders 129 S.Ct. 1696 (2009).  With regard to 
the claim for service connection for a hearing loss 
disability the lack of notice as to how VA assigns disability 
ratings and effective dates cannot be prejudicial to the 
Veteran because service connection is not established so no 
disability rating or effective date will be assigned.  With 
regard to the claim for service connection for PTSD, that 
benefit is granted and the Veteran will have an opportunity 
to contest any disability rating or effective date assigned 
by the RO without loss of any legal rights.  Hence, it is 
difficult to see how lack of VCAA notice as to how disability 
ratings and effective dates are assigned has prejudiced the 
Veteran with regard to his claim for service connection for 
PTSD.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment and other pertinent records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and service 
treatment records and the Veteran has submitted private 
treatment records from a Vet Center and from the Acoma-
Canoncito-Laguna Hospital.  An audiology examination was 
afforded the Veteran in August 2005.  As the Board is 
granting the appeal as to the issue of service connection for 
PTSD, there is no need for an examination to determine if 
service connection is warranted for that disability.  

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duties under the VCAA.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for PTSD is granted.  

Service connection for a hearing loss disability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


